DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 included foreign patent documents. The foreign patent documents supplied by Applicant included only the abstract in English. Examiner only considered the abstracts of the foreign patent documents included on the IDS documents. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claim
This action is in reply in response to application filed on 06 of May 2020.
Claims 1-20 are currently pending and are rejected as described below.

Claim Objections
Claims 2, 11, and 20 are objected to because of the following informality:    






Claims 2, 11, and 14 recites “…from the set if candidate users” and it should say “…from the set of candidate users”.  

Appropriate correction is required.

Allowable Subject Matter
Claims 7 and 16 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The prior art of record most closely resembling the applicant’s claimed invention includes Niemi et. al. (US 20160293036), Kompella et. al. (US 20170243500), Litman  (US 20200327506), and Bhaskaran et. al. (US 20160364692). 
Niemi teaches the system is flexible and adaptive, tracking progress of test takers via the  Item Response Theory (IRT) item scaling that enables recommendation of skills to work on, measurement of progress, and scaling of skills is provided.  The scoring and reporting device includes functions of scaling estimates, mapping scores to levels, results reporting including filtering by tenant, status, date, etc., view attempt(s), view multiple assessment progress, and administrative assessment re-set.  The IRT algorithm provides the adaptive assessment engine with information during the assessment of a test taker. For example, a test taker begins an assessment by answering a question. FIGS. 8 to 11 show embodiments of a user interface of a skills test. The next question to answer depends on the answer of the first question. That is, if a test taker correctly answers a first question, the level of difficulty of the first question is assessed, and a second question is provided having a higher level of difficulty than the first question. If a test taker incorrectly answers a first question, then the second question can have the same or lower level of difficulty as the first question.
Kompella teaches receiving, by a virtual interviewing system, one or more answers from the candidate to one or more questions provided to the candidate, wherein the one or more questions provided to the candidate are related to one or more domains of expertise of the candidate. One or more keywords and key phrases are extracted from the one or more received answers. Further, relationship among the one or more keywords and key phrases are identified upon extracting the one or more key words and key phrases from the answers. Further, a multi-level score is assigned to each of the one or more answers by validating each of the one or more keywords and key phrases and the relationship among the one or more keywords and key phrases. The candidate is assessed based on the multi-level score assigned to each of the one or more answers.  
Litman teaches a platform for precision filtering a pool of candidates where the platform may be configured to receive a response of the candidate to the screener. The platform may be configured to score the candidate at least in part based on the response. The platform may be configured to accept the candidate when the score satisfies a predetermined threshold score, and reject and/or flag the candidate when the score fails to satisfy the predetermined threshold score. Rejecting the candidate may prevent the candidate from proceeding to the task. Rejecting the candidate may include removing the candidate from a task which the candidate has already begun. Flagging the candidate may allow the candidate to proceed and/or complete the task, while marking the candidate's performance or data from the task as suspicious or poor quality.
Bhaskaran teaches a knowledge base 108 that is updated with changes in the score card and/or ranking and updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores. Upon updating the knowledge base 108, the VIS 102 generates assessment reports of the candidates. In one embodiment, the reporting module 222 generates one or more reports with detailed visualization in respect of the candidate's performance/ranking for all knowledge/skill/expertise areas to the enterprise/company/ organization. The VIS 102 therefore enables automatic virtual interviewing or assessment of candidates without human intervention and provides an interface to the candidates through which the candidates are assessed in natural language and in a human conversational manner. 
	None of the above prior art explicitly teaches "comparing the pass rate to a threshold pass rate; in response to determining that the pass rate is higher than the threshold pass rate: pausing administration of the skill assessment test to users of the employment services platform; 	recalibrating the skill assessment test based on updated difficulty scores for the first test question and the set of other test questions, yielding a recalibrated skill assessment test; resuming administration of the recalibrated skill assessment test to users of the employment services platform” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 7 and 16 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 10 recites “…presenting a first test question to a first set of users of an employment services platform, the first test question being related to a first skill, the first set of users having been selected based on profile data included in user profiles of the first set of users and the first skill; receiving   a set of answers provided by the first set of users for the first test question; determining  a difficulty score for the first test question, the difficulty score indicating an estimated level of difficulty of the first test question, the difficulty score being determined by using the set of answers provided by the first set of users and the profile data included in the user profiles of the first set of users as input into a mathematical model that outputs a respective probability value based on a respective input test question, the respective probability value indicating a likelihood that the respective input test question will be answered correctly, the mathematical model having been trained based on historical test data describing previous test questions administered to users of the employment services platform, answers received for the previous test questions, and profile data of the users that answered the previous test questions; 
	calibrating  a skill assessment test based on the difficulty score for the first test questions, yielding the skill assessment test including the first test question”.  Claims 1 and 19 disclose similar limitations as Claim 10 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 10, and 19 are directed to “Certain Methods Of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as presenting test questions, selecting users based on profile data, and receiving answers and “Mathematical Concept” in particular “mathematical calculations” such as determining a difficulty score and calibrating an assessment such as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 10, and 19 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1, 10, and 19 recite additional elements “one or more computer processors”, “one or more computer-readable mediums”, and “an employment services platform”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 10, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “one or more computer processors”, “one or more computer-readable mediums”, and “an employment services platform”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶25-27 “Multiple computing devices can be connected to the communication network 110. A computing device is any type of general computing device capable of network communication with other computing devices. For example, a computing device can be a personal computing device such as a desktop or workstation, a business server, or a portable computing device, such as a laptop, smart phone, or a tablet personal computer (PC). A computing device can include some or all of the features, components, and peripherals of the machine 700 shown in FIG. 7. In the system 100, users interact with the employment services platform 106 to utilize the services provided by the employment services platform 106. Users communicate with and utilize the functionality of the employment services platform 106 by using the client devices 102 and 104 that are connected to the communication network 110 by direct and/or indirect communication”.  
As a result, claims 1, 10, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1, 3-6, 10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20160293036 to Niemi et. al. (hereinafter referred to as “Niemi”) in view of US 20170243500 to Kompella et. al.  (hereinafter referred to as “Kompella”).


(A)	As per Claims 1, 10,  and 19:
	Niemi expressly discloses:
	presenting a first test question to a first set of users of an employment services platform, the first test question being related to a first skill,…(Niemi ¶10 in an embodiment, the system is arranged to test users in order to gauge a specific question or skill level).
	receiving a set of answers provided by the first set of users for the first test question; (Niemi ¶50 questions are then calibrated by having a number of people (i.e. set of users) answer them, as shown in FIG. 2. The answers can be aggregated to assess the difficulty level for each question).
	determining a difficulty score for the first test question, the difficulty score indicating an estimated level of difficulty of the first test question, the difficulty score being determined by using the set of answers provided by the first set of users…as input into a mathematical model that outputs a respective probability value based on a respective input test question, the respective probability value indicating a likelihood that the respective input test question will be answered correctly, the mathematical model having been trained based on historical test data describing previous test questions administered to users of the employment services platform, answers received for the previous test questions, and profile data of the users that answered the previous test questions; (Niemi ¶55-57, 73 an Item Response Theory (IRT) algorithm provides the adaptive assessment engine with information during the assessment of a test taker. For example, a test taker begins an assessment by answering a question. FIGS. 8 to 11 show embodiments of a user interface of a skills test. The next question to answer depends on the answer of the first question. That is, if a test taker correctly answers a first question, the level of difficulty of the first question is assessed, and a second question is provided having a higher level of difficulty than the first question. If a test taker incorrectly answers a first question, then the second question can have the same or lower level of difficulty as the first question. For the 2PL case, the first derivative of the logarithm of the likelihood function is: DΣa i(u ia −P ia) where uia is the response to item i by subject a and Pia is the probability of responding correctly to item i by subject a according to the 2PL probability function, and ai is the discrimination parameter for item i).
	calibrating a skill assessment test based on the difficulty score for the first test questions, yielding the skill assessment test including the first test question; (Niemi ¶53 when the questions are calibrated to a level of difficulty, they can be ordered according to the calibrated level of difficulty, as shown in FIG. 3. Test takers can be included on the scale, as shown in FIG. 4, to indicate what level of proficiency based on the questions correctly answered at a level of difficulty).
	Although Niemi teaches an adaptive or machine learning system for determining a user's level of proficiency in a specific area, it doesn’t expressly disclose candidate profile data being used to determine a skill, however Kompella teaches:
	…the first set of users having been selected based on profile data included in user profiles of the first set of users and the first skill; (Kompella ¶27-28 in an embodiment, the virtual interviewing system 101 uses the candidate profile information 203 to provide one or more most suitable/relevant questions 205 to the candidate. In an embodiment, the one or more questions 205 stored in the virtual interviewing system 101 are the questions 205 used to test the domain knowledge and/or skills of the candidate).
	…and the profile data included in the user profiles of the first set of users…; (Kompella ¶27-28 in an embodiment, the virtual interviewing system 101 uses the candidate profile information 203 to provide one or more most suitable/relevant questions 205 to the candidate. In an embodiment, the one or more questions 205 stored in the virtual interviewing system 101 are the questions 205 used to test the domain knowledge and/or skills of the candidate).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Niemi’s Item Response Theory (IRT) algorithm provides the adaptive assessment engine with information during the assessment of a test taker and have the virtual interviewing system use the candidate profile information to provide one or more most suitable/relevant questions to the candidate of Kompella as both are analogous art which teach solutions to improving adaptive/intelligent test assessments as taught in Niemi ¶55-57, 73 and further use the suitable/relevant questions to test the domain knowledge and/or skills of the candidate as taught in Kompella ¶27-28. 

(B)	As per Claims 3 and 12:
	Niemi expressly discloses:
	determining, based on a historical response rate, a number of users to receive the first test question to achieve a target number of responses within a target time frame; (Niemi ¶48, 63 in an embodiment, for example, the system's item bank includes multiple choice items for listening, reading, and grammar sections, and includes items for all levels pre-A1 to C2. The speaking section includes at least four levels of test forms administered after the adaptive section of the exam predicts the test taker's level.  In an embodiment, a test administrator can set time or item number limits for tests and sections, and items can be filtered in various ways).
	selecting the first set of users based on the number of users to receive the first test question to achieve the target number of responses within the target time frame; (Niemi ¶49 in an embodiment, for initial data, items, e.g., language skill questions, can be entered into an authoring tool, as a database to maintain questions. Question types can include multiple choice, fill in the blanks, matching, reading, writing, grammar, audio speaking/listening skills, and text response. FIGS. 8 to 11 show embodiments of different question types in a user interface. Questions can include metadata as to which skills the question is testing, including a particular region or location, vocabulary, level(s) of understanding and/or critical thinking Each question can have an initial scaling as to the level of difficulty associated with the question). 

(C)	As per Claims 4 and 13:
	Niemi expressly discloses:
	wherein the first test question is presented to the first set of users within a live skill assessment test that includes at least a second test question that has an assigned difficulty score;  (Niemi ¶55-57 an Item Response Theory (IRT) algorithm provides the adaptive assessment engine with information during the assessment of a test taker. For example, a test taker begins an assessment by answering a question. FIGS. 8 to 11 show embodiments of a user interface of a skills test. The next question to answer depends on the answer of the first question. That is, if a test taker correctly answers a first question, the level of difficulty of the first question is assessed, and a second question is provided having a higher level of difficulty than the first question. If a test taker incorrectly answers a first question, then the second question can have the same or lower level of difficulty as the first question).

(D)	As per Claims 5 and 14:
	Niemi expressly discloses:
	wherein the first test question is presented to the first set of users within a beta skill assessment test including a set of other test questions that have been assigned difficulty scores; (Niemi ¶89 the section data is loaded 2002, including calibrated items linked to the section and uncalibrated items (i.e. beta questions) are linked to the section. The system checks whether the number of items is greater than or equal to the maximum number of items 2003 for the section. If yes, then the section review ends 2012. If no, then the system gets an active calibrated item linked to the section and relatively unseen by the user 2004. If the active calibrated item is found 2005, then it is checked whether the active calibrated item is the first item in the section 2006. If yes, then the section checks for an introduction page 2007. If yes, then the introduction page is shown 2008, and the student can then press “start section” or other indicator 2009 in order to start a test or training session. If the active calibrated item is not found 2005, then the system gets an uncalibrated item linked to the section and relatively unseen by a user 2010).

(E)	As per Claims 6 and 15:
	Niemi expressly discloses:
	determining difficulty scores for the set of other test questions based on sets of answers provided by the first set of users for the set of other test questions, wherein the skill assessment test is calibrated based on the first difficulty score and the difficulty scores for the set of other test questions; (Niemi ¶50, 85 questions are then calibrated by having a number of people answer them, as shown in FIG. 2. The answers can be aggregated to assess the difficulty level for each question.  In an embodiment, the system also calculates the estimated standard error, and makes a determination based on the user's response and the difficulty level of the question, as determined by the calibration testing, if the items or questions are misleading or in some way not useful 1714).

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20160293036 to Niemi et. al. (hereinafter referred to as “Niemi”) in view of US 20170243500 to Kompella et. al. (hereinafter referred to as “Kompella”) and in further view of US 20200327506 to Litman et. al. (hereinafter referred to as “Litman”).


(A)	As per Claims 2, 11, and 20:
	Although Niemi in view of Kompella teaches an adaptive or machine learning system for determining a user's level of proficiency in a specific area, it doesn’t expressly disclose candidate profile data being used to determine a skill, however Kompella additionally teaches:
	identifying a set of candidate users of the employment services platform that have the first skill listed as a possessed skill in their user profiles; (Kompella ¶27 in an embodiment, the candidate profile information 203 comprises the one or more details related to the candidate. As an example, the candidate profile information 203 of the candidate may include, but not limited to, name of the candidate, occupation and/or education of the candidate, domain of expertise (i.e. skill) of the candidate etc.).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Niemi in view of Kompella’s Item Response Theory (IRT) algorithm provides the adaptive assessment engine with information during the assessment of a test taker and have the virtual interviewing system use the candidate profile information to provide one or more most suitable/relevant questions to the candidate of Kompella as both are analogous art which teach solutions to improving adaptive/intelligent test assessments as taught in Niemi ¶55-57, 73 in view of Kompella and further use the suitable/relevant questions to test the domain knowledge and/or skills of the candidate as additionally taught in Kompella ¶27-28. 
	Although Niemi in view of Kompella teaches an adaptive or machine learning system for determining a user's level of proficiency in a specific area, it doesn’t expressly disclose excluding a user from a group, however Litman teaches:
	selecting the first set of users from the set if candidate users of the employment services platform, wherein at least one candidate user from the set of candidate users is not selected for inclusion in the first set of users; (Litman ¶117, 125 a platform for precision filtering a pool of candidates is provided. A pool of candidates may include a group of one or more candidates attempting and/or applying to be admitted to perform and/or access a task. The platform may be configured to accept the candidate when the score satisfies a predetermined threshold score, and reject and/or flag the candidate when the score fails to satisfy the predetermined threshold score. Rejecting the candidate may prevent the candidate from proceeding to the task. Rejecting the candidate may include removing the candidate from a task which the candidate has already begun).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Niemi in view of Kompella’s Item Response Theory (IRT) algorithm provides the adaptive assessment engine with information during the assessment of a test taker and have the platform reject the candidate when the score fails to satisfy the predetermined threshold score of Litman as both are analogous art which teach solutions to improving adaptive/intelligent test assessments as taught in Niemi ¶55-57, 73 in view of Kompella and further prevent the candidate from proceeding to the task as taught in Litman ¶117, 125. 

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20160293036 to Niemi et. al. (hereinafter referred to as “Niemi”) in view of US 20170243500 to Kompella et. al. (hereinafter referred to as “Kompella”) in further view of US 20160364692 to Bhaskaran et. al. (hereinafter referred to as “Bhaskaran”)

(A)	As per Claims 8 and 17:
	Niemi expressly discloses:
	determining a first probability value indicating a likelihood that the first test question will be answered correctly…; (Niemi ¶88 in an embodiment, based on the item's specific modified-IRT parameters and the student's (or user's) ability, a probability function is calculated determining the probability that the student will answer correctly).
	determining the difficulty score for the first test question based on the first probability value; (Niemi ¶88, 93 for an item 1913, at least one of the following is stored or noted: difficulty assessed of the item.  For example, because all items are tagged with at least a subskill and a skill tag, the system can look up in a database or other storage medium the difficulty level already calculated for the skill tags and subskills. These difficulty levels are calculated by averaging the calibrated difficulty level of all items tagged within that skill tag or subskill).  
	Although Niemi in view of Kompella teaches an adaptive or machine learning system for determining a user's level of proficiency in a specific area, it doesn’t expressly disclose generating profile dataset based on the user and feeding that data into a mathematical model, however Bhaskaran teaches:
	generating a set of embedding vectors based on the user profile data included in the first set of user profiles; (Bhaskaran ¶20 in one embodiment, the virtual interviewing system receives profile information associated with one or more candidates and job description details associated with the job. The profile information is processed to identify candidates having skills or expertise areas matching with the job description).
	…by using the set of embedding vectors and the set of answers provided by the first set of users as input into the mathematical model; (Bhaskaran ¶25-26 the RIA 106 is further configured to enable the recruiter interface to receive input candidate profile information including candidate details and/or candidate profiles. Upon shortlisting the plurality of candidates based on profile matching and highest rating, the plurality of candidates are assessed based on the plurality of questions provided to the candidates via the UIA 104.  The UIA 104 is also configured to receive one or more responses to the plurality of questions from the plurality of candidates in voice or text format that are analyzed based on one or more predetermined model answers stored in the knowledge base 108).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Niemi in view of Kompella’s Item Response Theory (IRT) algorithm provides the adaptive assessment engine with information during the assessment of a test taker and have the virtual interviewing system receive profile information associated with one or more candidates and job description details associated with the job of Bhaskaran as both are analogous art which teach solutions to improving adaptive/intelligent test assessments as taught in Niemi ¶55-57, 73 in view of Kompella and further receive one or more responses to the plurality of questions from the plurality of candidates in voice or text format that are analyzed based on one or more predetermined model answers stored in the knowledge base 108 as taught in Bhaskaran ¶20, 25-26. 

(B)	As per Claims 9 and 18:
	Although Niemi in view of Kompella teaches an adaptive or machine learning system for determining a user's level of proficiency in a specific area using historical data, it doesn’t expressly disclose candidate profile data being used to determine a skill, however Kompella additionally teaches:
	generating based on the profile data of the users that answered the previous test questions included in the historical test data…; (Kompella ¶27 in an embodiment, the virtual interviewing system 101 uses the candidate profile information 203 to provide one or more most suitable/relevant questions 205 to the candidate).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Niemi in view of Kompella’s Item Response Theory (IRT) algorithm provides the adaptive assessment engine with information during the assessment of a test taker and have the virtual interviewing system use the candidate profile information to provide one or more most suitable/relevant questions to the candidate of Kompella as both are analogous art which teach solutions to improving adaptive/intelligent test assessments as taught in Niemi ¶55-57, 73 in view of Kompella and further use the suitable/relevant questions to test the domain knowledge and/or skills of the candidate as additionally taught in Kompella ¶27. 
	Although Niemi in view of Kompella teaches an adaptive or machine learning system for determining a user's level of proficiency in a specific area, it doesn’t expressly disclose a set of training dataset and using it to train the mathematical model, however Bhaskaran teaches:
	…a set of training embedding vectors; (Bhaskaran ¶37 in one embodiment, the ASM 122 determines the corresponding score 214 based on the extracted features and a predetermined data model that were created from one or more training data sets during initialization of the knowledge base 108).
	training the mathematical model based on the set of training embedding vectors and the answers received for the previous test questions; (Bhaskaran ¶50 In one embodiment, the ASM 122 determines the corresponding score 214 based on the extracted features and a predetermined data model that were created from one or more training data sets during initialization of the knowledge base 108).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Niemi in view of Kompella’s Item Response Theory (IRT) algorithm provides the adaptive assessment engine with information during the assessment of a test taker and have the virtual interviewing system receive profile information associated with one or more candidates and job description details associated with the job of Bhaskaran as both are analogous art which teach solutions to improving adaptive/intelligent test assessments as taught in Niemi ¶55-57, 73 in view of Kompella and further have the ASM 122 determine the corresponding score 214 based on the extracted features and a predetermined data model that were created from one or more training data sets during initialization of the knowledge base 108 as taught in Bhaskaran ¶37, 50. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A. Aajli and K. Afdel, "Conception and implementation of a computer adaptive assessment system for E-Learning based on a new measuring skills approach," 2013 8th International Conference on Intelligent Systems: Theories and Applications (SITA), 2013, pp. 1-7, doi: 10.1109/SITA.2013.6560797..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        5/5/2022